Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 1/11/22.  These drawings are approved.

Information Disclosure Statement
The IDS filed 12/22/21 has been considered in full.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 11, and 16 fail to show or render obvious the following:
Claim 1 recites a processor configured to: detect a movement or vibration of the first linkage caused by motion of the second linkage; and control the second linkage to mitigate the detected movement or vibration of the first linkage.
Claim 11 recites a processor configured to: predict a movement or vibration of the first linkage due to motion of the second linkage; and control the second linkage to mitigate the predicted movement or vibration of the first linkage.
Claim 16 recites the steps of predicting or detecting, by a processor, a movement or vibration of the first linkage caused by motion of the second linkage; and controlling, by the processor, the second linkage to mitigate the predicted or detected movement or vibration of the first linkage.
Koenig (2018/0079090 A1) shows a robotic arm controlled by a processor/computer (as at [0075]), but fails to disclose that the processor detects and controls the movement of the linkages.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M FENSTERMACHER whose telephone number is (571)272-7102. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill J Kelleher can be reached on 571-272-1175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID MORGAN. FENSTERMACHER
Primary Examiner
Art Unit 3658



/DAVID M FENSTERMACHER/Primary Examiner, Art Unit 3658